DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 reads on the application according to claim 14; however, claim 14 is a chemical synthesis method of a phenylbenzofuran compound, not an application; as such claim 17 fails to further limit claim 14 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al (Bioorganic & Medicinal Chemistry Letters, 2014).
Yoo et al disclose the compound 2-(2,4-dihydroxyphenyl)-5,6-methylenedioxybenzofuran (22) as a botanical drug with anti-asthmatic activity derived from the rhizomes and roots of Sophora tonkinensis.  This disclosure anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al in view of Luo et al (Fitoterapia, 2014).
The instant claims are drawn to a method for extracting a phenylbenzofuran compound by performing an extraction of Sophorae tokinensis with an organic solvent to obtain an extract; concentrating the extract; adjusting the pH to 2-4; extracting, and collecting the organic phase and concentrating the extract; purifying the abstract to obtain the phenylbenzofuran compound.
Yoo et al teach a process wherein the root and rhizome of Sophora tonkinensis is extracted with an ethanol/water mixture; filtering the extract and concentrating by evaporation; partitioning the extract with water/butanol, collecting and filtering the extract; subjecting a portion of the solid extract to column chromatography, followed by elution with water/methanol followed by acetone to give several fraction, which may subsequently be subjected to silica gel column chromatography.  The compound of formula (22) is finally provided by HPLC using acetonitrile (page 5647).
Luo et al teach a process wherein air-dried roots of S. tonkinensis are powdered and extracted with ethanol, removing ethanol to give a crude extract.  The extract is dissolved in methanol and extracted with petroleum ether.  A methanol-soluble fraction is concentrated and the residue is dissolved in water (pH 3).  The acidic solution was extracted with ethyl acetate to afford an ethyl acetate fraction that was separated by silica gel column chromatography and eluted with a mixture of methylene chloride and methanol to product multiple fractions that undergo further chromatographic separation to subsequently isolate compounds including arylbenzofuran dimers.
.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 7-14 are drawn to a method for synthesis of the phenylbenzofuran compound according to claim 1, said method not being taught or suggested by prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622